COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               December 7, 2016
                              No. 10-15-00286-CV
                                 RUSSELL GILES
                                      v.
                                CLARISSA CARTER
                                       
                                center-4254500
                        From the 170[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2007-3851-4
                                       
--------------------------------------------------------------------------------
JUDGMENT

This proceeding has been considered by the Court.  Because the Court finds there is error in the trial court's Judgment signed on May 21, 2015, it is the judgment of this Court that the trial court's Judgment is reversed in part and this proceeding is remanded for the trial court to award Clarissa Carter an additional $52,355.19 in damages for Russell Giles's half of the mortgage payments on "the Castle," and for pre and post judgment interest thereon, and to award attorney's fees previously determined and for interest thereon.  The remainder of the judgment is affirmed.
It is further ordered that Clarissa Carter is awarded judgment against Russell Giles for Clarissa Carter's appellate costs that were paid, if any, by Clarissa Carter; and all unpaid appellate court cost, if any, is taxed against Russell Giles.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
						PER CURIAM
left770318500			SHARRI ROESSLER, CLERK294576517462500
				
By: ___________________________
				Nita Whitener, Deputy Clerk